DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/21 has been entered.
 	New rejections have been made in response to applicant’s amendment.  The claims are constructed as a composition consisting of a “physiologically acceptable medium with” and it is not clear that these claims limit the medium or just components “with” the medium which would be read as “in addition to” because the components listed would not constitute a physiologically acceptable medium by themselves (see below 112 rejection). For the purposes of comparing to the art, the claims do would not functionally differ in interpretation from the previous set of claims that used the transitional phrase “comprising” because components of eth medium are undefined so long as they are physiologically acceptable.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 13-14 & 16-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are rendered indefinite by the amendment “consisting of” because is not clear that the closed language limits (a) the medium to just the 4 components which would be in error because the components listed would not constitute a physiologically acceptable medium by themselves or (b) limits what components can be “with” the medium which would be read as “in addition to” the medium and as the medium is only defined as a physiologically acceptable medium, the claims do would not functionally differ in interpretation from the previous set of claims that used the transitional phrase “comprising” because components of eth medium are undefined so long as they are physiologically acceptable.
	Please note that the language of a claim must make it clear what subject matter the claim encompasses to adequately delineate  its "metes and bounds".   See, e.g., the following decisions:  In re Hammack, 427 F 2d. 1378, 1382, 166 USPQ 204, 208 (CCPA 1970); In re Venezia 530 F 2d. 956, 958, 189 USPQ 149, 151 (CCPA 1976); In re Goffe, 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-14 & 16-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-11 and 15- 21 of copending Application No. 15/740630.
The ‘630 claims differ substantively only in the type of cells to be cryopreserved with the composition and as the claims would allow for very similar type cells to be preserved, the cryopreservatives used would be reasonably though to successfully preserve the “not TILs” if they are successful in preserving the TILs.

This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 13-14 16-34 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuji et al 20050026133 and Goldstein et al 2004/0209235.
	Applicant claims a composition and method of using to preserve cells.  
	Nakatsuji teaches a composition and method of preservation utilizing DMSO, saccharides, albumin and L-cysteine [0053-0064, at least].  Nakatsuji is not sufficiently specific to anticipate the claimed invention but does strongly suggest a combination of the claim designated components for the preservation of cells and a method of freezing using steps very similar to those claimed by applicant.  Nakatsuji teaches that their protocol is designed for ES cells which were notoriously hard to keep viable and was based on methods for preserving other nucleated cells and stem cells [006-008].  Given the teachings of Nakatsuji it would have been obvious to preserve nucleated animal cells in a composition of DMSO, L-cysteine, human albumin and a saccharide because these components have all been long used to cryopreserve cells.  This is further made obvious by the teachings of Goldstein who teaches methods for cryopreservation of cells (0002, 0036, 0065), the method comprising mixing cells with a prepared solution and freezing the cells (0065). The compositions comprise a physiological acceptable buffer  (0042-0045); 5 — 30% serum, sucrose and/or trehalose (0049, claims); 5 — 30% propane diols, propylene glycol (propane 1,2 diol) and/or glycols (0055-0056); 0.1 — 1.5M cysteine and/or ubiquinone (coenzyme Q10) (0061-0062, abstract). The compositions of Goldstein are specifically taught to include water, a buffer (physiological medium), a cell impermeant constituent, a cell permeant constituent, and a radical scavenger (abstract, examples, claims), wherein the cell impermeant constituent includes serum, sucrose, trehalose and their mixtures (0046-0050); the cell permeant constituent includes propylene glycol (propane 1,2 diol) (0051-0056); the radical scavenger includes cysteine, coenzyme Q10 and their mixtures (0057-0063). Goldstein teaches other conventional components for such compositions are DMSO and serum (0007, examples 3, 5). The method of freezing comprises freezing the cells and storing the cells (0065) in containers (0072-0074) at temperatures from OC to -80C, then to -130C to -200C (0026-0029, 0070-0071) in controlled rate freezers (programmed freezer) (example 2).
Goldstein & Nakatsuji don’t specifically teach the components are in all the claimed amounts. However, both Goldstein and Nakatsuji identify each of the instant components as active agents in cryopreservation solutions, recognizing them as result effective variables. In addition, both Goldstein and Nakatsuji teach the components in a variety of ranges, indicating they are to be optimized by those practicing the cryopreservation methods. As such, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to optimize the amounts of each component as a matter of routine practice and with a reasonable expectation for successfully cryopreserving cells.
Goldstein teaches the method comprises freezing the cells and storing the cells (0065) in containers (0072-0074) at temperatures from OC to -80C, 
The references clearly demonstrate that the instant components were well known and used in the art to cryopreserve cells of a diverse lineage. In support, Goldstein teaches the methods and solutions are effective for cryopreserving tissues (abstract) and cells such as heart valves and portions of the heart, connective tissues, vascular grafts, soft tissues, orthopedic tissues, boned and non-boned tissues, ligaments differentiated cells, stem cells, and GMO cells of various origins (0002, examples, claims); while Nakatsuji teaches the methods and solutions are effective for stem cells. In addition, the prior art recognized that cryopreservation of T cells in solutions comprising the instant components resulted in no significant alterations in phenotype or function post 
Applicant is directed to pages 12-13 of KSR v Teleflex (500 US 398 2007) “ … the Court has held that a “patent for a combination which only unites old elements with no change intheir respective functions . . . obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.” Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U. S. 147, 152 (1950). This is a principal reason for declining to allow patents for what is obvious. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”   “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one(emphasis added). If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. 

	Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.
Claims 1 — 3, 7-11 and 15 — 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 — 25 and 3 lof 15/737 469 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap sufficiently to be obvious variations of each other.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE LANKFORD whose telephone number is (571)272-0917.  The examiner can normally be reached on M-Th 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


BLAINE LANKFORD
Examiner
Art Unit 1657



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657